 
EXHIBIT 10.7
 
LOAN AGREEMENT


This Loan Agreement (“Agreement”) made this 15th day of November 2012 by and
between GILLA, INC., a Nevada corporation (“Company”) and CREDIFINANCE CAPITAL
CORP., a Delaware corporation (“Noteholder”).


W I T N E S S E T H:


WHEREAS, Noteholder is prepared to make one or more loans or advances to Company
in the aggregate principal amount of Two Hundred and Twenty Five Dollars
($225,000) in order to provide working capital and other resources for the
business of Company;


WHEREAS, Borrow desires to borrow such funds on the terms and conditions set
forth herein;


NOW, THEREFORE, the parties agree as follows:


1. The Loan.  Noteholder has agreed to loan an aggregate of  Two Hundred and
Twenty Five Dollars ($225,000)  to Company from time to time as set forth in an
6% Convertible Credit Note (“Note”) annexed hereto as Exhibit A (the
“Loan”).  The principal amount of the Loan shall be payable at maturity on or
before February 15, 2014 (the “Maturity Date”).  The Loan shall bear interest at
the rate of 6% per annum payable annually
commencing November 15, 2012, all as described in the Note.


2. Use of Proceeds.  The proceeds of the Loan will be used solely to discharge
the Company’s property taxes, professional fees associated with preparing the
Company’s financial statements and periodic and current reports filed with
Securities and Exchange Commission and other regulatory authorities and for
acquisitions as may from time to time be determined by the Company.
 
3. Remedies.  Immediately upon an occurrence of any one or more of the
below-enumerated events (herein called “Events of Default”), Noteholder may at
any time thereafter declare the Loan owed to Noteholder by Company hereunder and
all other liabilities and indebtedness owed by Company to Noteholder to be
forthwith due and payable, whereupon the Loan owed to Noteholder by Company and
all other liabilities and indebtedness owed by Company to Noteholder with
accrued interest thereon, whether contingent or direct, shall forthwith become
due and payable upon satisfaction of the notice provisions as provided in the
Note.  No right, power or remedy conferred upon Noteholder by this Agreement
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law or in equity.


4. Events of Default.  The occurrence of any of the following shall constitute
“Events of Default,” and upon the occurrence of any of the following Events of
Default:  (i) Company shall fail to make any payment of interest or principal or
to perform any obligation hereunder or the Note; (ii) any warranty,
representation, covenant or statement made or furnished to Noteholder by or in
behalf of Company pursuant to this Agreement or the Note shall have been false
in any material respect which made or furnished; or (iii) Company becoming
insolvent, filing or subject to a petition under the Bankruptcy Law by or
against Company, or making a general assignment for the benefit of creditors all
as provided in the Note.


 
1

--------------------------------------------------------------------------------

 
 
5. Enforcement.  Noteholder shall have the right at all times to enforce the
provisions of this Agreement in strict accordance with the terms hereof.  The
failure of Noteholder at any time or times to enforce its or their rights under
such provisions strictly in accordance with the same shall not be construed as
having in any way or manner modified or waived the same.  All rights and
remedies of Noteholder are cumulative and concurrent, and the exercise of one
right or remedy shall not be deemed a waiver or release of any other right or
remedy.


6. Term.  The term of this Agreement shall commence with the date hereof and end
upon the payment of the Loan in full.


7. Governing Law.  The laws of Delaware shall govern the construction of this
Agreement and the rights and duties of the parties hereto except as otherwise
provided.


8. Benefit.  This Agreement shall inure to the benefit of Noteholder’s
successors and assigns and shall be binding on Company’s successor and assigns.


9. Notices.  Unless otherwise specified in writing, the mailing addresses of
both parties of this Agreement shall be as follows:


Company:                              Gilla, Inc.
112 North Curry Street
Carson, Nevada 89703
Attention:  President


Noteholder:                           Credifinance Capital Corp.
1232 North Ocean Way
Palm Beach FL 33480
Attention:  Georges Benarroch


Any notice or statement given under this Agreement shall be deemed to have been
given if sent by registered mail addressed to the other party at the address
indicated above or at such other address which shall have been furnished in
writing to the addressor.


IN WITNESS WHEREOF, the parties hereto have caused these presents to be duly
executed as of the day and year first above written.


 
2

--------------------------------------------------------------------------------

 



  COMPANY:          
GILLA, INC.
    A Nevada Corporation          
 
By:
/s/ Danny Yuranyi     Name:  Danny Yuranyi     Title:  President & COO          
 
By:
/s/ Graham Simmonds     Name:  Graham Simmonds     Title:  CEO  

 

  NOTEHOLDER:           CREDIFINANCE CAPITAL CORP.     A Delaware Corporation  
         
By:
/s/ Georges Benarroch     Name:  Georges Benarroch     Title:  President  

 
 
 
3

--------------------------------------------------------------------------------